

117 HR 1659 IH: LGBTQ Business Equal Credit Enforcement and Investment Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1659IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Torres of New York (for himself, Mr. Auchincloss, Mr. Blumenauer, Ms. Bonamici, Ms. Castor of Florida, Mr. Cicilline, Ms. Clarke of New York, Ms. DelBene, Ms. Eshoo, Mr. Espaillat, Ms. Garcia of Texas, Mr. García of Illinois, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Johnson of Georgia, Mr. Jones, Mr. Khanna, Ms. Leger Fernandez, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Mr. McGovern, Ms. Moore of Wisconsin, Mr. Nadler, Ms. Norton, Mr. Pappas, Mr. Payne, Mr. Raskin, Ms. Scanlon, Ms. Schakowsky, Ms. Strickland, Ms. Velázquez, Mrs. Watson Coleman, Ms. Titus, Mr. Meeks, Mr. Tonko, and Ms. Chu) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Equal Credit Opportunity Act to require the collection of small business loan data related to LGBTQ-owned businesses.1.Short titleThis Act may be cited as the LGBTQ Business Equal Credit Enforcement and Investment Act.2.Small business loan data collectionSection 704B of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2) is amended—(1)by inserting LGBTQ-owned, after minority-owned, each place such term appears;(2)in subsection (e)(2)(G), by inserting (including sexual orientation and gender identity), after sex; and(3)in subsection (h), by adding at the end the following:(7)LGBTQ-owned businessThe term LGBTQ-owned business means a business—(A)more than 50 percent of the ownership or control of which is held by 1 or more individuals self-identifying as lesbian, gay, bisexual, transgender, or queer; and(B)more than 50 percent of the net profit or loss of which accrues to 1 or more individuals self-identifying as lesbian, gay, bisexual, transgender, or queer..